Per Curiam.

The defendant should have been permitted to establish instructions to its truck driver not to allow other persons to ride on the truck. For the exclusion of such evidence the judgment must be reversed and a new trial ordered (Psota v. Long Island R. R. Co., 246 N. Y. 388; Goldberg v. Borden’s Condensed Milk Co., 227 N. Y. 345).
The judgment should be reversed and a new trial ordered, with costs to the appellant to abide the event.
Martin, P. J., Glerinon, Untermyer, Cohn and Callahan, JJ., concur.
Judgment unanimously reversed and a new trial ordered, with costs to the appellant to abide the event.